
      
        DEPARTMENT OF HOMELAND SECURITY 
        Federal Emergency Management Agency 
        44 CFR Part 67 
        [Docket No. FEMA-B-1016] 
        Proposed Flood Elevation Determinations 
        
          AGENCY:
          Federal Emergency Management Agency, DHS. 
        
        
          ACTION:
          Proposed rule. 
        
        
          SUMMARY:
          Comments are requested on the proposed Base (1 percent annual-chance) Flood Elevations (BFEs) and proposed BFE modifications for the communities listed in the table below. The purpose of this notice is to seek general information and comment regarding the proposed regulatory flood elevations for the reach described by the downstream and upstream locations in the table below. The BFEs and modified BFEs are a part of the floodplain management measures that the community is required either to adopt or show evidence of having in effect in order to qualify or remain qualified for participation in the National Flood Insurance Program (NFIP). In addition, these elevations, once finalized, will be used by insurance agents, and others to calculate appropriate flood insurance premium rates for new buildings and the contents in those buildings. 
        
        
          DATES:
          Comments are to be submitted on or before February 3, 2009. 
        
        
          ADDRESSES:
          The corresponding preliminary Flood Insurance Rate Map (FIRM) for the proposed BFEs for each community are available for inspection at the community's map repository. The respective addresses are listed in the table below. 

          You may submit comments, identified by Docket No. FEMA-B-1016, to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151, or (e-mail) bill.blanton@dhs.gov. 
        
        
          FOR FURTHER INFORMATION CONTACT:

          William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472, (202) 646-3151 or (e-mail) bill.blanton@dhs.gov. 
        
      
      
        SUPPLEMENTARY INFORMATION:
        The Federal Emergency Management Agency (FEMA) proposes to make determinations of BFEs and modified BFEs for each community listed below, in accordance with section 110 of the Flood Disaster Protection Act of 1973, 42 U.S.C. 4104, and 44 CFR 67.4(a). 
        These proposed BFEs and modified BFEs, together with the floodplain management criteria required by 44 CFR 60.3, are the minimum that are required. They should not be construed to mean that the community must change any existing ordinances that are more stringent in their floodplain management requirements. The community may at any time enact stricter requirements of its own, or pursuant to policies established by other Federal, State, or regional entities. These proposed elevations are used to meet the floodplain management requirements of the NFIP and are also used to calculate the appropriate flood insurance premium rates for new buildings built after these elevations are made final, and for the contents in these buildings. 
        Comments on any aspect of the Flood Insurance Study and FIRM, other than the proposed BFEs, will be considered. A letter acknowledging receipt of any comments will not be sent. 
        
          Administrative Procedure Act Statement. This matter is not a rulemaking governed by the Administrative Procedure Act (APA), 5 U.S.C. 553. FEMA publishes flood elevation determinations for notice and comment; however, they are governed by the Flood Disaster Protection Act of 1973, 42 U.S.C. 4105, and the National Flood Insurance Act of 1968, 42 U.S.C. 4001 et seq., and do not fall under the APA. 
        
          National Environmental Policy Act. This proposed rule is categorically excluded from the requirements of 44 CFR part 10, Environmental Consideration. An environmental impact assessment has not been prepared. 
        
          Regulatory Flexibility Act. As flood elevation determinations are not within the scope of the Regulatory Flexibility Act, 5 U.S.C. 601-612, a regulatory flexibility analysis is not required. 
        
          Executive Order 12866, Regulatory Planning and Review. This proposed rule is not a significant regulatory action under the criteria of section 3(f) of Executive Order 12866, as amended. 
        
          Executive Order 13132, Federalism. This proposed rule involves no policies that have federalism implications under Executive Order 13132. 
        
          Executive Order 12988, Civil Justice Reform. This proposed rule meets the applicable standards of Executive Order 12988. 
        
          
          List of Subjects in 44 CFR Part 67 
          Administrative practice and procedure, Flood insurance, Reporting and recordkeeping requirements.
        
        
        Accordingly, 44 CFR part 67 is proposed to be amended as follows: 
        
          PART 67—[AMENDED] 
          1. The authority citation for part 67 continues to read as follows: 
          
            Authority:
            42 U.S.C. 4001 et seq.; Reorganization Plan No. 3 of 1978, 3 CFR, 1978 Comp., p. 329; E.O. 12127, 44 FR 19367, 3 CFR, 1979 Comp., p. 376. 
          
          
            § 67.4 
            [Amended] 
            2. The tables published under the authority of § 67.4 are proposed to be amended as follows: 
            
               
              
                Flooding source(s)
                Location of referenced elevation **
                * Elevation in feet (NGVD)+ Elevation in feet (NAVD)
                  # Depth in feet above ground
                
                Effective
                Modified
                Communities affected
              
              
                
                  Archuleta County, CO, Colorado, and Incorporated Areas
                
              
              
                Stollsteimer Creek
                150 feet east of CR 700 Extension
                None
                +6783
                Unincorporated Areas of Archuleta County.
              
              
                 
                South of Hawthorne Drive and Highway 160
                None
                +7023
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Archuleta County
                
              
              
                Maps are available for inspection at 449 San Juan Street, Pagosa Springs, CO 81147.
              
              
              
                
                  Berrien County, Georgia, and Incorporated Areas
                
              
              
                Cat Creek/Tributary 2
                Approximately 320 feet downstream of State Highway 37
                None
                +175
                Unincorporated Areas of Berrien County.
              
              
                 
                Approximately 1,270 feet upstream of North Street
                None
                +183
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Berrien County
                
              
              
                Maps are available for inspection at County Courthouse, Town Square, Nashville, GA 31639.
              
              
              
                
                  Colquitt County, Georgia, and Incorporated Areas
                
              
              
                Ochlockonee River
                Approximately 3,380 feet downstream of Camilla Highway
                None
                +256
                Township of Riverside.
              
              
                 
                Approximately 238 feet upstream of Camilla Highway
                None
                +258
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Township of Riverside
                
              
              
                Maps are available for inspection at City Hall, 301 Riverside Drive, Moultrie, GA 31768.
              
              
              
                
                  Kankakee County, Illinois, and Incorporated Areas
                
              
              
                South Branch Rock Creek
                Approximately 2,400 feet downstream of Sycamore Street (County Road 3000 East)
                None
                *665
                Unincorporated Areas of Kankakee County, Village of Manteno.
              
              
                
                 
                Upstream side of South Locust Street
                None
                *665
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Village of Manteno
                
              
              
                Maps are available for inspection at Manteno Village Hall, 269 North Main Street, Manteno, IL 60950.
              
              
              
                
                  Unincorporated Areas of Kankakee County
                
              
              
                Maps are available for inspection at Kankakee County Administration Building, 189 East Court Street, Kankakee, IL 60901.
              
              
              
                
                  Marshall County, Illinois, and Incorporated Areas
                
              
              
                Sandy Creek
                From County Highway 14
                None
                +673
                Unincorporated Areas of Marshall County, City of Wenona.
              
              
                 
                To approximately 140 feet northwest of the intersection of Hickory Street and South 5th Street in the City of Wenona
                None
                +686
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Wenona
                
              
              
                Maps are available for inspection at 226 South Chestnut Street, P.O. Box 601, Wenona, IL 61377.
              
              
              
                
                  Unincorporated Areas of Marshall County
                
              
              
                Maps are available for inspection at 122 North Prairie Street, P.O. Box 328, Lacon, IL 61540.
              
              
              
                
                  Elkhart County, Indiana, and Incorporated Areas
                
              
              
                Cobus Creek
                At County Road 6
                None
                +765
                Unincorporated Areas of Elkhart County.
              
              
                 
                Approximately 3,370 feet upstream of County Road 2
                None
                +789
              
              
                Haverstick Ditch/Darkwood Ditch
                Just upstream of confluence with Berlin Court Ditch
                None
                +835
                Unincorporated Areas of Elkhart County.
              
              
                 
                Approximately 3,550 feet upstream of County Road 7
                None
                +862
              
              
                Hoke Ditch
                At confluence with Yellow Creek
                None
                +782
                Unincorporated Areas of Elkhart County.
              
              
                 
                At State Road 19
                None
                +797
              
              
                Horn Ditch
                At confluence with Rock Run Creek
                None
                +799
                Unincorporated Areas of Elkhart County, City of Goshen.
              
              
                 
                At County Road 33
                None
                +825
              
              
                Little Elkhart River
                Approximately 1,500 feet downstream of County Road 131
                +773
                +774
                Unincorporated Areas of Elkhart County.
              
              
                 
                At the LaGrange County Boundary
                None
                +842
              
              
                Mather Ditch
                Approximately 900 feet upstream of confluence with Little Elkhart River
                +815
                +816
                Unincorporated Areas of Elkhart County, Town of Middlebury.
              
              
                 
                Approximately 350 feet upstream of County Road 43
                None
                +844
              
              
                Pine Creek
                Approximately 120 feet downstream of State Road 15
                +806
                +807
                Unincorporated Areas of Elkhart County.
              
              
                 
                At County Road 35
                None
                +886
              
              
                Rock Run Creek
                Approximately 200 feet upstream of confluence with Elkhart River
                +780
                +779
                Unincorporated Areas of Elkhart County, City of Goshen.
              
              
                 
                At County Road 35
                None
                +846
              
              
                
                Werntz Ditch
                At confluence with Baugo Creek
                None
                +810
                Unincorporated Areas of Elkhart County, Town of Wakarusa.
              
              
                 
                Approximately 900 feet upstream of Industrial Parkway
                None
                +853
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Goshen
                
              
              
                Maps are available for inspection at Deparment of Planning and Zoning, 204 East Jefferson Street, Suite 4, Goshen, IN 46528.
              
              
              
                
                  Town of Middlebury
                
              
              
                Maps are available for inspection at Town Hall, 418 North Main Street, Middlebury, IN 46540.
              
              
              
                
                  Town of Wakarusa
                
              
              
                Maps are available for inspection at Town Hall, 100 West Waterford Street, Wakarusa, IN 46573.
              
              
              
                
                  Unincorporated Areas of Elkhart County
                
              
              
                Maps are available for inspection at Elkhart County Public Services Building, 4230 Elkhart Road, Goshen, IN 46526.
              
              
              
                
                  Cowley County, Kansas, and Incorporated Areas
                
              
              
                Black Crook Creek
                Approximately 0.38 mile upstream of Simpson Avenue
                None
                +1154
                City of Winfield, Unincorporated Areas of Cowley County.
              
              
                 
                Approximately 0.16 mile upstream of 152nd Street
                None
                +1244
              
              
                Black Crook Creek Tributary 1
                Approximately 0.36 mile downstream of 101st Road
                None
                +1120
                Unincorporated Areas of Cowley County.
              
              
                 
                Approximately 0.91 mile upstream of 103rd Road
                None
                +1188
              
              
                Black Crook Creek Tributary 2
                Confluence with Black Crook Creek
                None
                +1132
                City of Winfield, Unincorporated Areas of Cowley County.
              
              
                 
                Approximately 350 feet upstream of State Route K360
                None
                +1183
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Winfield
                
              
              
                Maps are available for inspection at City Office, 200 East Ninth Avenue, Winfield, KS 67156.
              
              
              
                
                  Unincorporated Areas of Cowley County
                
              
              
                Maps are available for inspection at County Office, 311 East Ninth Avenue, Winfield, KS 67156.
              
              
              
                
                  Neosho County, Kansas, and Incorporated Areas
                
              
              
                Little Turkey Creek
                Approximately 127 feet downstream of Katy Road
                None
                +925
                Unincorporated Areas of Neosho County.
              
              
                 
                Approximately 675 feet downstream of U.S. Highway 169
                None
                +932
              
              
                Neosho River
                Approximately 1.2 miles downstream of State Highway 39
                None
                +917
                Unincorporated Areas of Neosho County.
              
              
                 
                Approximately 1.13 miles upstream of State Highway 39
                None
                +920
              
              
                Puckets Run Creek
                Approximately 120 feet upstream of East State Street
                None
                +896
                Unincorporated Areas of Neosho County.
              
              
                 
                At East Railroad Street
                None
                +897
              
              
                
                 
                Approximately 75 feet downstream of Atchison, Topeka and Santa Fe Railroad
                None
                +898
              
              
                 
                Approximately 350 feet downstream of Queen Road
                None
                +902
              
              
                Santa Fe Lake
                Approximately 115 feet downstream of West 35 Street
                None
                +944
                Unincorporated Areas of Neosho County.
              
              
                 
                At Atchison, Topeka and Santa Fe Railroad
                None
                +945
              
              
                Tolen Creek
                Approximately 0.32 mile upstream of Pratt Road
                None
                +896
                Unincorporated Areas of Neosho County.
              
              
                 
                Approximately 1.95 miles upstream of Pratt Road
                None
                +910
              
              
                Tributary to Puckets Run Creek
                Intersection of Trib Street and Missouri-Kansas-Texas Railroad
                None
                +895
                Unincorporated Areas of Neosho County.
              
              
                 
                Intersection of Trib Street and East Street
                None
                +899
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Unincorporated Areas of Neosho County
                
              
              
                Maps are available for inspection at 100 South Main, Erie, KS 66733.
              
              
              
                
                  St. Clair County, Michigan, and Incorporated Areas
                
              
              
                Beaubien Creek
                At confluence with Lake St. Clair
                +578
                +579
                Township of Clay, Township of Cottrellville, Township of Ira.
              
              
                 
                Upstream side of Mayer Road
                +578
                +579
              
              
                Belle River
                At confluence with St. Clair River
                +580
                +581
                City of Marysville.
              
              
                 
                Approximately 475 feet upstream of Broadway Street
                +580
                +581
              
              
                Belle River
                Upstream side of Bordman Road
                None
                +699
                Township of Riley.
              
              
                 
                Approximately 550 feet upstream of Bordman Road
                None
                +701
              
              
                Black River
                At confluence with St. Clair River
                +582
                +583
                City of Port Huron.
              
              
                 
                Upstream side of 7th Street
                +582
                +583
              
              
                Lake Huron
                Entire shoreline of Lake Huron
                None
                +584
                Township of Burtchville.
              
              
                Lake St. Clair
                Entire shoreline of Lake St. Clair
                +578
                +579
                Township of Clay, Township of Ira.
              
              
                Lester Bammel Drain
                At confluence with St. Clair River
                +579
                +581
                Township of Cottrellville.
              
              
                 
                Approximately 175 feet downstream of Paradise Boulevard
                +580
                +581
              
              
                Marine City Drain
                At confluence with St. Clair River
                +579
                +580
                Township of Clay, City of Algonac.
              
              
                 
                At Algonac State Park
                +579
                +580
              
              
                Meldrum Creek
                At confluence with Swan Creek
                +578
                +579
                Township of Ira.
              
              
                 
                Approximately 1,500 feet upstream of the confluence with Swan Creek
                +578
                +579
              
              
                Middle Channel St. Clair River
                At confluence with Lake St. Clair
                +578
                +579
                Township of Clay.
              
              
                 
                At diversion with North Channel St. Clair River
                +578
                +579
              
              
                North Channel St. Clair River
                At confluence with Lake St. Clair
                +578
                +579
                Township of Clay, City of Algonac.
              
              
                 
                At diversion with South Channel St. Clair River
                +579
                +580
              
              
                Pine River
                At confluence with St. Clair River
                +581
                +582
                City of St. Clair.
              
              
                 
                Approximately 0.3 mile upstream of S Riverside Avenue
                +581
                +582
              
              
                Robbins Drain
                At confluence with St. Clair River
                +579
                +580
                Township of Cottrellville.
              
              
                 
                Approximately 500 feet downstream of Nautical Lane
                +579
                +580
              
              
                Robbins Drain Outlet
                At confluence with St. Clair River
                +579
                +581
                Township of Cottrellville.
              
              
                 
                At confluence with Robbins Drain
                +580
                +581
              
              
                
                South Channel/St. Clair River
                At confluence with Lake St. Clair
                +578
                +579
                City of Algonac, City of Marine City, City of Marysville, City of Port Huron, City of St. Clair, Township of Clay, Township of Cottrellville, Township of East China, Township of St. Clair.
              
              
                 
                At Dunn Paper Gage
                +582
                +584
              
              
                Swan Creek
                At confluence with Lake St. Clair
                +578
                +579
                Township of Ira.
              
              
                 
                Downstream side of Arnold Road
                +589
                +590
              
              
                Swan Creek
                Downstream side of Marine City Highway
                None
                +603
                Township of Casco.
              
              
                 
                Upstream side of Marine City Highway
                None
                +603
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Algonac
                
              
              
                Maps are available for inspection at 805 St. Clair Drive, Algonac, MI 48001.
              
              
              
                
                  City of Marine City
                
              
              
                Maps are available for inspection at 303 South Water Street, Marine City, MI 48039.
              
              
              
                
                  City of Marysville
                
              
              
                Maps are available for inspection at 1111 Delaware Avenue, Marysville, MI 48040.
              
              
              
                
                  City of Port Huron
                
              
              
                Maps are available for inspection at 100 McMorran Boulevard, Port Huron, MI 48060.
              
              
              
                
                  City of St. Clair
                
              
              
                Maps are available for inspection at 547 North Carney Drive, St. Clair, MI 48079.
              
              
              
                
                  Township of Burtchville
                
              
              
                Maps are available for inspection at 4000 Burtch Road, Lakeport, MI 48059.
              
              
              
                
                  Township of Casco
                
              
              
                Maps are available for inspection at 4512 Meldrum Road, Casco, MI 48064.
              
              
              
                
                  Township of Clay
                
              
              
                Maps are available for inspection at 4710 Pte. Tremble Road, Algonac, MI 48001.
              
              
              
                
                  Township of Cottrellville
                
              
              
                Maps are available for inspection at 7008 Marsh Road, Cottrellville, MI 48039.
              
              
              
                
                  Township of East China
                
              
              
                Maps are available for inspection at 5111 River Road, East China, MI 48054.
              
              
              
                
                  Township of Ira
                
              
              
                Maps are available for inspection at 7085 Meldrum Road, Fair Haven, MI 48023.
              
              
              
                
                  Township of Riley
                
              
              
                Maps are available for inspection at 13042 Belle River Road, Riley, MI 48041.
              
              
              
                
                  Township of St. Clair
                
              
              
                Maps are available for inspection at 1539 South Bartlett Road, St. Clair, MI 48079.
              
              
              
                
                  St. Joseph County, Michigan, and Incorporated Areas
                
              
              
                Adams Lake
                Entire shoreline of Adams Lake
                None
                +843
                Township of Leonidas.
              
              
                Clear Lake
                Entire shoreline of Clear Lake
                None
                +876
                Township of Fabius.
              
              
                Corey Lake
                Entire shoreline of Corey Lake
                None
                +877
                Township of Fabius.
              
              
                Flowerfield Creek
                Approximately 0.8 mile downstream of M 216 (Marcellus Road)
                None
                +817
                Township of Flowerfield.
              
              
                 
                Approximately 0.3 mile upstream of Main Street on the St. Joseph County/Kalamazoo County border
                None
                +842
              
              
                Kaiser Lake
                Entire shoreline of Kaiser Lake
                None
                +877
                Township of Fabius.
              
              
                Long Lake
                Entire shoreline of Long Lake
                None
                +892
                Township of Fabius.
              
              
                Mud Lake
                Entire shoreline of Mud Lake
                None
                +877
                Township of Fabius.
              
              
                Pleasant Lake
                Entire shoreline of Pleasant Lake
                None
                +853
                Township of Fabius.
              
              
                Spring Creek
                At confluence with Flowerfield Creek
                None
                +821
                Township of Flowerfield, Township of Park.
              
              
                
                 
                Approximately 0.6 mile upstream of Quake Road on the St. Joseph County/Kalamazoo County border
                None
                +844
              
              
                St. Joseph River
                Approximately 0.7 mile downstream of Wakeman Road
                None
                +829
                Township of Mendon.
              
              
                 
                Approximately 350 feet downstream of Wakeman Road
                None
                +829
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  Township of Fabius
                
              
              
                Maps are available for inspection at 13108 Broadway, Three Rivers, MI 49093.
              
              
              
                
                  Township of Flowerfield
                
              
              
                Maps are available for inspection at 12020 M-216, Marcellus, MI 49067.
              
              
              
                
                  Township of Leonidas
                
              
              
                Maps are available for inspection at 53312 Fulton Road, Leonidas, MI 49066.
              
              
              
                
                  Township of Mendon
                
              
              
                Maps are available for inspection at 136 West Main Street, Mendon, MI 49072.
              
              
              
                
                  Forrest County, Mississippi, and Incorporated Areas
                
              
              
                Black Creek
                At Forrest/Perry county boundary
                None
                +140
                Unincorporated Areas of Forrest County.
              
              
                 
                At Lamar/Forrest county boundary
                None
                +205
              
              
                Boggy Branch
                At the confluence of Greens Creek
                None
                +172
                Unincorporated Areas of Forrest County, City of Petal.
              
              
                 
                Approximately 2,870 feet upstream of Otis Lee Road
                None
                +233
              
              
                Gordons Creek
                Just upstream of West Street
                +160
                +159
                City of Hattiesburg.
              
              
                 
                Approximately 2,260 feet upstream of Interstate 59
                None
                +252
              
              
                Greens Creek
                At Chappell Hill Road
                None
                +171
                Unincorporated Areas of Forrest County, City of Petal.
              
              
                 
                Approximately 4,220 feet upstream of Robertson Road
                None
                +242
              
              
                Little Beaver Creek
                Approximately 2,820 feet downstream of Churchwell Road
                None
                +187
                Unincorporated Areas of Forrest County.
              
              
                 
                At Lamar/Forrest county boundary
                None
                +237
              
              
                Mixons Creek
                At Highway 49
                None
                +163
                City of Hattiesburg.
              
              
                 
                At Interstate 59
                None
                +176
              
              
                 
                Approximately 120 feet upstream of Interstate 59
                None
                +176
              
              
                 
                Approximately 380 feet upstream of Interstate 59
                None
                +176
              
              
                 
                Approximately 2,080 feet downstream of West 4th Street
                None
                +193
              
              
                Mixons Creek Tributary 1
                Approximately 2,900 feet upstream of Dogwood Cove
                None
                +197
                City of Hattiesburg.
              
              
                 
                Approximately 3,800 feet upstream of Dogwood Cove
                None
                +204
              
              
                Mixons Creek Tributary 2
                Approximately 118 feet downstream of Spring Hill Drive
                None
                +190
                City of Hattiesburg.
              
              
                 
                Approximately 1,460 feet upstream of Bridges Circle
                None
                +208
              
              
                Mixons Creek Tributary 4
                Just upstream of Joy Drive
                None
                +196
                City of Hattiesburg.
              
              
                 
                Approximately 1.8 miles upstream of Joy Drive
                None
                +283
              
              
                Unnamed Tributary 2
                Approximately 111 feet downstream of Hillcrest Loop
                None
                +149
                City of Petal.
              
              
                 
                Approximately 335 feet upstream of Chandler Lane
                None
                +188
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                
                  ADDRESSES
                
              
              
              
                
                  City of Hattiesburg
                
              
              
                Maps are available for inspection at Building of Inspection Department, 200 Forrest Street, Hattiesburg, MS 39401.
              
              
              
                
                  City of Petal
                
              
              
                Maps are available for inspection at City Hall, 107 West Eighth Avenue, Petal, MS 39401.
              
              
              
                
                  Unincorporated Areas of Forrest County
                
              
              
                Maps are available for inspection at Forrest County Board of Supervisor's Office, 629 Main Street, Hattiesburg, MS 39401.
              
              
              
                
                  Richland County, North Dakota, and Incorporated Areas
                
              
              
                Sheyenne River
                50 feet upstream of Gol Bridge
                None
                +956
                Richland County, Township of Barrie.
              
              
                 
                1,696 feet downstream of 151st Ave SE
                None
                +986
              
              
                Upstream Wahpeton Breakout, Breakout Reach
                100 feet upstream of 182nd Ave SE
                None
                +964
                Township of Center, City of Wahpeton, Township of Summit.
              
              
                 
                64 feet downstream of 182nd Ave SE
                None
                +966
              
              
                Upstream Wahpeton Breakout, Drain 55
                49 feet upstream of State Highway 127
                None
                +965
                Township of Summit, Township of Center.
              
              
                Upstream Wahpeton Breakout, West Breakout Reach
                220 feet upstream of 78th Street SE
                None
                +955
                Township of Center, City of Wahpeton.
              
              
                 
                36 feet upstream of 83rd Street SE
                None
                +963
              
              
                Wild Rice River
                1,118 feet upstream of ND Highway 46
                None
                +923
                Township of Walcott.
              
              
                 
                2,466 feet downstream of 60th Street SE
                None
                +930
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                  ADDRESSES
                
              
              
              
                
                  City of Wahpeton
                
              
              
                Maps are available for inspection at 1900 N 4th Street, Wahpeton, ND 58074.
              
              
              
                
                  Richland County
                
              
              
                Maps are available for inspection at 418 2nd Ave North, Wahpeton, ND 58075-4400.
              
              
              
                
                  Township of Barrie
                
              
              
                Maps are available for inspection at 5515 160th Ave SE, Kindred, ND 58051.
              
              
              
                
                  Township of Center
                
              
              
                Maps are available for inspection at 17915 84th Street SE, Wahpeton, ND 58075.
              
              
              
                
                  Township of Summit
                
              
              
                Maps are available for inspection at 8945 179th Ave SE, Fairmount, ND 58030.
              
              
              
                
                  Township of Walcott
                
              
              
                Maps are available for inspection at 5470 County Road #1, Kindred, ND 58051.
              
              
              
                
                  Lake County, South Dakota, and Incorporated Areas
                
              
              
                Park Creek
                1,720 feet downstream of 4th Street S
                +1656
                +1657
                City of Madison.
              
              
                 
                75 feet upstream from Washington Ave N
                +1674
                +1671
              
              
                 
                50 feet upstream of 9th Street NE
                +1685
                +1684
              
              
                Park Creek Tributary
                150 feet downstream from Union Ave
                +1682
                +1681
                City of Madison.
              
              
                 
                150 feet upstream from Chicago Ave
                +1685
                +1684
              
              
                 
                50 feet upstream of U.S. Highway 81
                +1691
                +1695
              
              
                Silver Creek
                At confluence with Park Creek
                +1658
                +1659
                City of Madison.
              
              
                 
                100 feet downstream from Egan Ave
                +1663
                +1665
              
              
                 
                50 feet upstream of Highland Avenue
                +1669
                +1671
              
              
                * National Geodetic Vertical Datum.
              
              
                + North American Vertical Datum.
              
              
                # Depth in feet above ground.
              
              
              
                ** BFEs to be changed include the listed downstream and upstream BFEs, and include BFEs located on the stream reach between the referenced locations above. Please refer to the revised Flood Insurance Rate Map located at the community map repository (see below) for exact locations of all BFEs to be changed.
              
              
                Send comments to William R. Blanton, Jr., Chief, Engineering Management Branch, Mitigation Directorate, Federal Emergency Management Agency, 500 C Street, SW., Washington, DC 20472.
              
              
              
                
                
                  ADDRESSES
                
              
              
              
                
                  City of Madison
                
              
              
                Maps are available for inspection at 116 W Center, Madison, SD 57042.
              
            
            
              (Catalog of Federal Domestic Assistance No. 97.022, “Flood Insurance.”)
            
          
          
            Dated: October 27, 2008.
            Michael K. Buckley,
            Acting Assistant Administrator, Mitigation Directorate, Department of Homeland Security, Federal Emergency Management Agency.
          
        
      
      [FR Doc. E8-26306 Filed 11-4-08; 8:45 am]
      BILLING CODE 9110-12-P
    
  